Broyles, C. J.
1. “Where a ease has been tried by a jury and a verdict rendered therein, and the losing party desires to test the sufficiency of the evidence to support the verdict, a motion for a new trial is indispensable.” Beall v. Mineral Tone Co., 167 Ga. 667 (146 S. E. 473); Sheftall v. Johnson, 171 Ga. 890 (157 S. E. 94); Mobley v. Ellis, 37 Ga. App. 683 (141 S. E. 321), and cit.
2. “Where there is no motion for a new trial, and the exception is that the direction of the verdict is contrary to law, contrary to the evidence, and contrary to the principles of justice and equity, there is no point presented which can be considered by this court.” Beall v. Mineral Tone Co., and Sheftall v. Johnson, supra.
3. In the instant case, after the introduction of evidence by both parties, a verdict in favor of the plaintiff was directed. No motion for a new trial was made, and the ease was brought here by a direct bill of exceptions assigning error on the verdict and judgment, there being no assignment of error upon the direction of the verdict. Under the foregoing rulings this court can not pass upon the sufficiency of the evidence to support the verdict, and the judgment must be

Affirmed.


MacIntyre and Guetry, JJ., concur.